Case 2:17-cv-03306-SJO-MRW Document 70 Filed 10/15/18 Page 1 of 2 Page ID #:422



 1

 2

 3                                                   October 15, ,2018

 4                                                        VPC

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   DARREN “PETE” WHITE                   CASE NO.: CV17-03306 SJ0 (MRWx)
                                           Honorable S. James Otero
12
                 Plaintiff,
13
           vs.                             ORDER OF DISMISSAL
14

15   CITY OF LOS ANGELES; CHIEF
     CHARLIE BECK, in his official
16
     capacity; SERGEANT KENNY and
17   and DOES 1 through 10,
18
                 Defendants.
19

20

21

22         ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE:
23

24         Based upon the foregoing request of Plaintiffs and Defendants in the above
25   entitled action DARREN “PETE” WHITE vs. CITY OF LOS ANGELES, et al.
26   ///
27   ///
28   ///

                                             1
Case 2:17-cv-03306-SJO-MRW Document 70 Filed 10/15/18 Page 2 of 2 Page ID #:423



 1   The Court shall DISMISS DEFENDANT SERGEANT EDWARD KINNEY
 2   WITH PREJUDICE, as to ALL CAUSES OF ACTIONS in the above entitled
 3   action.
 4

 5   DATED: October 15, 2018.
 6

 7
                                       _________________________________
 8                                     HONORABLE S. JAMES OTERO
 9
                                        United States District Court Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         2
